DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohira et al. (JP55-138452) (“Ohira”), as understood from the translation of the abstract and the machine translation of the reference submitted on March 15, 2022.
With respect to claim 1, Ohira discloses a pressure-sensitive adhesive sheet comprising a substrate layer – a mesh fabric sheet - and a pressure-sensitive adhesive layer formed on the substrate layer, the pressure-sensitive adhesive layer comprising crater portions, each crater portion being concavely formed on an adhesive surface of the adhesive layer, each crater portion having a plurality of through-holes – element 22 - on a surface of the crater portion (abstract translation, Figs. 1 and 2).
Claim(s) 1, 5, 8, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 2011/0160686 A1) (“Ueda”).
With respect to claim 1, Ueda discloses a pressure-sensitive adhesive sheet – implied in par. [0027] disclosing that the sheet can be prevented from firmly adhering to the wound surface and can be removed without damaging epidermal tissue (0027),  comprising a substrate layer – element 30 - and a pressure-sensitive adhesive layer formed on the substrate layer – element 40 (0049-0052, 0093, 0094; Figs. 1b and 1c), the pressure-adhesive layer comprising crater portions, each crater portion being concavely formed on an adhesive surface of the adhesive layer, each crater portion having a plurality of through-holes on a surface of the crater portion (0123, Fig. 6).
Regarding claim 5, Ueda teaches the sheet of claim 1, wherein the substrate layer includes a nonwoven fabric and the pressure-sensitive adhesive layer is formed on the nonwoven fabric (0051, 0052, Fig. 1b and 1c).
As to claim 8, Ueda teaches the sheet of claim 5.  Ueda discloses the sheet further comprises a water-resistant layer, the water-resistant layer – element 51 - disposed on a side of the substrate layer opposite another side of the substrate layer on which the pressure-sensitive adhesive layer is formed (0059, Fig. 2).
Regarding claim 13, Ueda teaches the sheet of claim 1, wherein the substrate layer is a monolayer structure comprising a nonwoven fabric, which contacts a contact surface of the pressure-sensitive adhesive layer opposite the adhesive surface (0051, 0123).
With respect to claim 14, Ueda teaches the sheet of claim 5, wherein the nonwoven fabric – element 30 – includes projected areas and depressed areas – it is shown in Fig. 2c that element 30 includes projected areas and depressed areas including silicone resin – element 40 (Figs. 2c and 6).  The recitation “so that the crater portions and the through holes are to be formed” has been interpreted as a recitation of intended use.  Since the reference teaches all the elements of the adhesive sheet it would be expected that the adhesive sheet according to the reference is capable to perform as intended.
Regarding claim 15, Ueda teaches the sheet of claim 14.  The claim defines the product by how the product is made, thus, claim 15 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recites steps imply the structure of claim 15.  The reference teaches the structure.
Regarding claim 16, Ueda teaches the sheet of claim 14.  The claim defines the product by how the product is made, thus, claim 16 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recites steps imply the structure of claim 16.  The reference teaches the structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda.
Regarding claim 2, Ueda teaches the sheet of claim 1, wherein the crater portions include first crater portions having an average diameter overlapping the rage recited in claim 2 – the diameter based on the cross-section of craters, the through-holes corresponding to craters of the instant invention - disclosed in par. [0075].  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Regarding a number of the first crater portions per unit area of 1 cm2 of the adhesive surface of 50 to 500, Ueda discloses that the plurality of craters help for the absorbent material to absorb blood etc. from a wound to be absorbed (0074), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the number of first crater portions per unit area of 1 cm2 to obtain the desired fluid absorption.
As to claim 3, Ueda teaches the sheet of claim 1, wherein a total area of regions of the adhesive surface that are occupied by the crater portions is from 5 to 70% (0076).  The range of percentage overlaps the range recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 4, Ueda teaches the sheet of claim 1.  Ueda discloses the through holes comprise curved holes extending from one side of the crater portion to the other side of the crater portion in a maze-like pattern (Figs. 6 and 7).


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, in view of Ferry et al. (US 2012/0116338 A1) (“Ferry”).
With respect to claim 6, Ueda teaches the sheet of claim 5, but is silent with respect to the non-woven fabric being a melt-blown nonwoven fabric.  Ferry teaches nonwoven fabrics that are melt-blown and can be used in wound care products (abstr., 0007, 0008, 0053).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the nonwoven fabric of Ueda as a melt-blown nonwoven fabric, as melt-blown nonwoven fabrics are known in the art of wound care products, Ueda disclosing a wound dressing (abstr.).  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, Ueda teaches the sheet of claim 5, but is silent with respect to the nonwoven fabric having an average fiber diameter from 0.5 to 20.0 µm.  Ferry discloses nonwoven fabrics that can be used in wound dressings having an average diameter of less than 20 µm.  The range of diameter overlaps the range recited in claim 7; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sheet of Ueda having an average fiber diameter of the nonwoven fabric as disclosed in Ferry as such fibers are known in the art of wound dressings, and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).


Response to Arguments
Applicant’s arguments filed on March 15, 2022 have been fully considered. 
In view of the recent amendment 35 USC 112(b) rejection of claim 4 has been withdrawn.
The Applicant has argued that in Ohira the adhesive layer formed over each mesh pore 11 has at most one fine pore 22, thus, Ohira fails to teach or suggest the feature of “each crater portion has a plurality of through holes on a surface of the crater portion.”  The Examiner notes claim 1 recites “the pressure-sensitive adhesive layer comprises crater portions”, thus, “a crater portion” of the pressure-sensitive adhesive layer was interpreted in this rejection as including a plurality of craters, that is a plurality of elements 11 of Ohira, and thus, a crater portion may include a plurality of through holes 22.
The Applicant argued with respect to Ueda that in rejecting claim 1 in the last Office Action, the Office merely refers to par. [0123] and Fig. 6 of Ueda without specifying what structures of Ueda correspond to the recited crater portions and the through holes each crater portion has.  The Examiner notes Fig. 6 and additionally Fig. 7 are self-explanatory, the through holes corresponding to crater portion, and the holes in crater portions corresponding to through holes of the instant invention.  Figs. 2b and 2c also show through holes of Ueda which correspond to crater portions. 
The Applicant argued Ueda does not disclose or suggest each of “the crater portions” has a plurality of through holes.  The Examiner notes claim 1 requires the pressure-sensitive adhesive layer comprises “crater portions”, each crater portion has a plurality of through holes.  Figs. 6 and 7 show that crater portions include a plurality of through holes.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783